Citation Nr: 1517793	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-22 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a nonservice-connected pension.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1978 to January 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision of the Pension Management Center of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  

The issue of entitlement to service connection for a respiratory disorder has been raised by the record in an August 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran did not serve during a period of war.


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

In this decision, the Board has denied the Veteran's claim on the basis that the Veteran did not serve during wartime.  The Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  As the Board has denied the claim as a matter of law, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See, e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

Entitlement to Nonservice-Connected Pension

The Veteran essentially contends that he is entitled to nonservice-connected pension benefits.  Nonservice-connected pension benefits are generally available for qualifying veterans who served during a period of war.  See 38 U.S.C.A. § 1521(a).  A veteran is entitled to such pension benefits if the veteran served for 90 days or more during a period of war; if the veteran served during a period of war and was discharged from service due to a service-connected disability; if the veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j).  In this case, the Veteran did not serve during a period of war.

The Vietnam War period is from February 28, 1961, to May 7, 1975, for those who served in Vietnam, and from August 5, 1964 to May 7, 1975 for those who did not serve in Vietnam.  The next period of wartime service, the Persian Gulf War, commenced August 2, 1990.  38 C.F.R. § 3.2(f).  

In the present case, the Veteran did not serve during a period of war.  Service department records indicate that he served on active duty from January 31, 1978, to January 30, 1981, a period consisting solely of peacetime service.  The Veteran has not reported any other service periods not recognized by VA, and he does not dispute that these are the proper dates of his service.  Rather, the Veteran's contention is that nonservice-connected pension should be awarded based on his honorable active duty service.  While the Board acknowledges the Veteran's honorable service, it lacks the legal authority to award benefits solely on that basis.  

In conclusion, the Board finds that the Veteran does not meet the requirements of 38 U.S.C.A. § 1521(j) for eligibility for a nonservice-connected pension because he did not have any active service during a period of war.  As the evidence indicates that the Veteran fails to meet the threshold eligibility requirements for a nonservice-connected pension under the law, the claim lacks legal merit and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


